DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 3/4/22. Claims 6 and 17 have been amended. Claims 1 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by the game “Clash of Clans”, released 8/2012. 
Regarding claims 1, 12, and 20, Clash discloses a method for displaying information related to a virtual object, (1:07 of NPL), applied to a terminal having a processor, and memory connected to the processor and storing computer-executable instructions to be executed by the processor, (wherein an application (APP) running on the terminal provides a virtual environment including at least one virtual object, (1:07 of NPL), and the method comprising: determining, by the terminal, in a running process of the APP, an identity of a first virtual object that appears in a target user interface of the APP, the identity being used for identifying a controller of the first virtual object, (3:00 of NPL, Barbarian), determining, by the terminal, a display manner of the identity of the first virtual object in the target user interface when the identity of the first virtual object belongs to a whitelist, (3:01 of NPL), controllers corresponding to identities in the whitelist being authenticated users on a third- party service platform, and the third-party service platform having a corresponding platform icon; and displaying, by the terminal, the platform icon and the identity on the target user interface according to the display manner, (3:23 of NPL). 
Regarding claims 2 and 13, Clash discloses wherein the third-party service platform is one selected from the group consisting of an online host platform, a battle team platform, a video website platform, a social networking platform, and a company platform and the platform icon is one selected from the group consisting of a host platform icon, a battle team icon, a video website icon, a social networking icon, and a company icon, (3:23 of NPL). 
Regarding claims 3 and 14, Clash discloses wherein the displaying, by the terminal, the platform icon and the identity on the target user interface according to the display manner comprises: displaying, by the terminal, a virtual environment interface on the target user interface, the virtual environment interface being an interface for observing the virtual environment according to a predetermined angle of view, and the virtual environment interface comprising a role model of the first virtual object; and displaying, by the terminal, the platform icon and the identity at a periphery of the role model of the first virtual object, (3:41 – 3:56 of NPL). 
Regarding claims 4 – 10 and 15 - 18, Clash discloses wherein the target user interface is a team-up interface; and the displaying, by the terminal, the platform icon and the identity at a periphery of the role model of the first virtual object comprises: overlay-displaying, by the terminal, the platform icon and the identity near the head or legs of the role model of the first virtual object when the first virtual object and a second virtual object controlled by this party are teammates or there is no second virtual object being a teammate of the first virtual object and the first virtual object is a virtual object controlled by this party, (10:56 – 11:47 of NPL, Barbarians and Archers). 
Regarding claims 11 and 19, Clash discloses wherein the method further comprises: displaying, by the terminal, a setting control, the setting control being configured to set whether to enable a display function of the platform icon; receiving, by the terminal, a setting signal on the setting control; and enabling, by the terminal, the display function of the platform icon according to the setting signal, (5:12 of NPL, bottom right corner above Shop). 
	Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive. Regarding claims 1 – 20, Applicants argue that “there is no disclosure of the claimed “platform icon” or the claimed “identity of the first virtual object””. The Examiner respectfully disagrees. At 3:44 of the NPL, the Examiner views the icon at the bottom as being equivalent to the claimed “platform icon”, wherein the identity of the troops being deployed are identified as Barbarians, wherein the Examiner views at least the troops named the Barbarians as being equivalent to the claimed “identity of the first virtual object”. 
Applicants further argue that “the online video (between 3:41 and 3:56) does not disclose or teach the claimed "displaying, by the terminal, the platform icon and the identity at a periphery of the role model of the first virtual object””. The Examiner respectfully disagrees. As stated above, the Barbarian icon located below is viewed by the Examiner as the claimed platform icon and the Barbarian troops as being equivalent to the claimed identity at a periphery of the role model of the first virtual object. 
Applicants further argue that the cited art “This portion of the online video (between 10:56 and 11:47) does not disclose or teach the claimed "displaying, by the terminal, a text broadcast message corresponding to the first virtual object in the text information control, the text broadcast message comprising the platform icon and the identity””. The Examiner respectfully disagrees. In this portion of the NPL, there are two platform icons displayed, Barbarians and Archers, wherein the message that is displayed in the center of the display, “Select a different unit”, is directly related to either the Barbarian or Archer units, wherein this message is viewed by the Examiner is viewed being equivalent to the claimed the text broadcast message comprising the platform icon and the identity. The Examiner encourages the Applicants to contact the Examiner in order to advance prosecution. Thus, the Examiner maintains that the cited art reference anticipates the present invention as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715